 Case 1:19-cv-00449-RJJ-PJG ECF No. 91 filed 05/08/20 PageID.505 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


MALCOLM BUTLER #307281,

             Plaintiff,                               Hon. Robert J. Jonker

v.                                                    Case No. 1:19-CV-449

DAVID SCHOLTEN, et al.,

            Defendants.
_________________________________/

                          REPORT AND RECOMMENDATION

      This matter is before the Court on Plaintiff’s Motions for Preliminary Injunction.

(ECF No. 37, 73). Pursuant to 28 U.S.C.         636(b)(1)(B), the undersigned recommends

that Plaintiff s motions be denied as moot.

                                      ANALYSIS

      Injunctive relief is an extraordinary remedy which should be granted only

if . . . the circumstances clearly demand it.      Overstreet v. Lexington-Fayette Urban

County Gov t, 305 F.3d 566, 573 (6th Cir. 2002). To obtain injunctive relief, Plaintiff

must first show that he is being threatened by some injury for which he has no adequate

legal remedy.   Dana Corp. v. Celotex Asbestos Settlement Trust, 251 F.3d 1107, 1118

(6th Cir. 2001). Ultimately, the decision whether to grant injunctive relief lies within

the court s discretion. Ibid.
 Case 1:19-cv-00449-RJJ-PJG ECF No. 91 filed 05/08/20 PageID.506 Page 2 of 3



       Plaintiff was permitted to pursue this matter as a pauper and pay the civil filing

fee over time pursuant to the framework articulated by federal law. (ECF No. 3). All

but one of Plaintiff’s claims were dismissed on screening.        (ECF No. 9-10, 12-13).

Plaintiff subsequently pursued in the Sixth Circuit an interlocutory appeal of the Court’s

screening decision. (ECF No. 24). Plaintiff was permitted to pursue this appeal as a

pauper and pay the appellate filing fee over time pursuant to the framework articulated

by federal law. (ECF No. 29).

       The amount in filing fees Plaintiff incurred for initiating this action and pursuing

his interlocutory appeal totaled $855.00. As Plaintiff asserts, however, prison officials

deducted from his prisoner account and submitted to this Court more than the amount

the Court imposed in filing fees.      Specifically, a February 25, 2020, docket entry

indicates that, as of that date, Plaintiff had paid to this Court $1,002.96. According to

the docket sheet, Plaintiff has not paid to the Court any amount in filing fees subsequent

to February 25, 2020.

       In response to a March 6, 2020 letter from Plaintiff, the Court notified the

“Finance Department at the Michigan Department of Corrections” that Plaintiff’s filing

fees “are paid in full.” (ECF No. 86-87). The Court also informed Plaintiff that the

amounts he overpaid to the Court would be refunded. (ECF No. 87). A May 6, 2020,

docket entry indicates that Plaintiff was refunded $147.96, representing the amount

Plaintiff overpaid in filing fees.




                                             2
 Case 1:19-cv-00449-RJJ-PJG ECF No. 91 filed 05/08/20 PageID.507 Page 3 of 3



                                       CONCLUSION

      In sum, Plaintiff has been refunded the amount he overpaid in filing fees.

Accordingly, the undersigned recommends that Plaintiff’s Motions for Preliminary

Injunction (ECF No. 37, 73) be denied as moot.

      OBJECTIONS to this Report and Recommendation must be filed with the Clerk

of Court within fourteen days of the date of service of this notice.         28 U.S.C.

 636(b)(1)(C). Failure to file objections within the specified time waives the right to

appeal the District Court s order.   See Thomas v. Arn, 474 U.S. 140 (1985); United

States v. Walters, 638 F.2d 947 (6th Cir.1981).


                                                Respectfully submitted,


Date: May 8, 2020                                 /s/ Phillip J. Green
                                                PHILLIP J. GREEN
                                                United States Magistrate Judge




                                            3
